DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I, and species of claim 2 wherein R1=CH3 and V=NH, in the reply filed on November 30, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on November 30, 2021.
4.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was anticipated by the prior art.  Therefore, the Markush claims were rejected and claims to nonelected species were withdrawn from further consideration.  Applicant will be entitled to rejoinder and examination of further nonelected species when the outstanding ground of rejection are overcome.
Information Disclosure Statement

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of obesity, the reduction of adipose tissue, body contouring, body shaping, type 1 diabetes, type 2 diabetes, insulin-resistance, dyslipidemia, irritable bowel syndrome and chronic pain, does not reasonably provide enablement for treatment of neuropathic pain or inflammatory pain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242

practice the invention undue or unreasonable?  That standard is still the one to be
applied, at re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2184. 01(a) slates “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.”  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating diseases of obesity, the reduction of adipose tissue, body contouring, body shaping, type 2 diabetes, type 2 diabetes, insulin-resistance, dyslipidemia, irritable bowel syndrome, chronic pain, neuropathic pain, and inflammatory pain.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The specification provides guidance on how to reduce adipose tissue, and thus also for treating obesity, body contouring and body shaping.  The state of the recognizes that decreasing obesity is effective in the treatment of type 1 diabetes, type 2 diabetes, insulin-resistance, dyslipidemia, irritable bowel syndrome and chronic pain.  See for example references of Schnitzer et al. and Lee et al.  

Neither the state of the art nor the instant specification teaches how to treat neuropathic pain and inflammatory pain by decreasing adipose tissue or thermogenesis.  For example, neuropathic pain and inflammatory pain have treatments that are recognized in the state of the art, however, that does not include the instant utility.  See references of Inflammatory Pain and Neuropathic Pain.  

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to test the claimed compounds to find a method for treating the full scope of claimed diseases, in preclinical and then clinical models.  Moreover, these experiments will have to show that the utility is effective in the treatment.  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the scope of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1 and 4-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim refers to X,Y=independently selected from H, aryl, naphthyl for n=0.  According to the Markush formula, when n=0 the central ring is a 4-membered ring.  It is unclear how X and Y can be aryl or naphthyl.  Moreover, dependent claims show a core structure where this central ring is not present.  For these reasons, the structural parameters of the claimed compounds cannot be ascertained.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

8.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190330141.  The reference has an earliest filing date of April 30, 2018 based on priority claim to US 62,664,428.  The reference antedates the instant claims which have an earliest filing date of November 7, 2018.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The reference teaches methods of promoting thermogenesis by contacting adipocytes with an activating compound which includes Applicant’s elected species.  See claim 21 and page 28.  The reference teaches a method which further comprises expressing a mitochondrial protein (eg. Ucp1) and activating one or more adipocytes to induce thermogenesis.  See claims 22 and 23.  The reference teaches a method further comprising activating a receptor upon contact of activating compound with one or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626